            Case 2:20-cv-01275-TJS Document 5 Filed 07/10/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES JACKSON                                 :      CIVIL ACTION
                                                :
       v.                                       :
                                                :
ROBERT L. WILKIE, Department Head,              :
THE DEPARTMENT OF VETERANS                      :
AFFAIRS and SECRETARY OF                        :
VETERANS AFFAIRS                                :      NO. 20-1275


                                           ORDER

       NOW, this 9th day of July, 2020, upon consideration of plaintiff’s motion to proceed in

forma pauperis (Document No. 1) and his Complaint, it is ORDERED as follows:

       1.      Pursuant to 28 U.S.C. § 1915, leave to proceed in forma pauperis is

GRANTED.

       2.      The Complaint is deemed filed.

       3.      The Department of Veterans Affairs and Secretary of Veterans Affairs are

DISMISSED WITH PREJUDICE.

       4.      The Complaint is DISMISSED WITHOUT PREJUDICE.

       5.      Jackson is granted leave to file an amended complaint within thirty (30) days

of the date of this Order.

       6.      If Jackson files an amended complaint, it shall: (a) identify all defendants

both in the caption of the amended complaint and in the body of the amended complaint;

and (b) state the basis for each of the plaintiff’s claims against each defendant.

       7.      The amended complaint shall be a complete document that does not rely

upon plaintiff’s claims in his initial Complaint or any other papers filed in this case to state
             Case 2:20-cv-01275-TJS Document 5 Filed 07/10/20 Page 2 of 2




a claim.      When drafting an amended complaint, plaintiff shall consider the Court’s

reasons for dismissing the initial Complaint as explained in the Memorandum of this date.

        8.       Upon the filing of an amended complaint, the Clerk shall not make service

unless ordered to do so by the Court.

        9.       The Clerk of Court shall promptly furnish Jackson with a copy of this Court’s

current standard form complaint to be used by a pro se litigant filing a civil action, bearing

the Civil Action Number of this case;

        10.      Jackson shall use this form to file his amended complaint;

        11.      If Jackson does not wish to amend his Complaint and instead intends to

stand on his Complaint, he shall file a “Notice to Stand on Complaint” with the Clerk of

Court no later than August 10, 2020. The Notice shall include the Civil Action number

of the case.1

        12.      If Jackson does not file an amended complaint or a response to this Order,

this action will be dismissed.



                                                            /s/ TIMOTHY J. SAVAGE J.




1  See Weber v. McGrogan, 939 F.3d 232 (3d Cir. 2019) (“If the plaintiff does not desire to amend, he may
file an appropriate notice with the district court asserting his intent to stand on the complaint, at which time
an order to dismiss the action would be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951
n.1 (3d Cir. 1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the
district court did not abuse its discretion when it dismissed with prejudice the otherwise viable claims . . .
following plaintiffs’ decision not to replead those claims” when the district court “expressly warned plaintiffs
that failure to replead the remaining claims . . . would result in the dismissal of those claims”).
                                                       2
